Citation Nr: 1642958	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-30 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than September 14, 2009, for the grant of service connection for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that proceeding is associated with the record.   
  
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains a June 2015 notice letter.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.    

The Board notes that the Veteran's Social Security Administration (SSA) records and additional VA medical records were associated with VBMS after the most recent Supplemental Statement of the Case (SSOC).  However, in September 2016, the Veteran submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an earlier effective date for the grant of service connection for ischemic heart disease.  Specifically, the Veteran contends that his effective date should be the date of his initial claim for service connection for a heart disorder in April 1970.  See, e.g., April 2011 notice of disagreement; November 2014 statement in support of claim.  Alternatively, he contends that his application for Social Security Administration (SSA) benefits should serve as the date of claim.  See May 2016 Board hearing transcript at 10. 

In a February 2011 rating decision, the RO granted service connection for ischemic heart disease and assigned an effective date of September 14, 2009, pursuant to 38 C.F.R. § 3.816. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2015); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114 (a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309 (e), which was made effective by VA as of August 31, 2010.  See 75 Fed. Reg. 53,702 (August 31, 2010).

Nevertheless, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114.

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1)(i).  According to 38 C.F.R. § 3.816 (b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  As noted above, ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  See also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  

In the present case, the record reflects that the Veteran served in Vietnam and was diagnosed with a covered herbicide disease, namely ischemic heart disease. Therefore, he is considered a "Nehmer class member."  

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2). 

In April 1970, the Veteran filed a claim for service connection for bacterial endocarditis.  In an August 1970 rating decision, the RO denied service connection for subacute bacterial endocarditis.  The RO confirmed and continued that denial in September 1971.  The Veteran filed a timely Notice of Disagreement and Substantive Appeal.  In November 1971, the Board denied the Veteran's claim for subacute bacterial endocarditis.  The Board's decision became final the date that it was issued.  38 C.F.R. § 19.104 (1971).  Therefore, the April 1970 claim cannot serve as a basis for an earlier effective date under the Nehmer regulations.

In June 1979, the Veteran filed a claim for service connection for a heart disorder due to toxic defoliants.  In an October 1979 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.  However, prior to expiration of the appeal period, additional private medical records were associated with the claims file in November 1979.  These records included relevant treatment records pertaining to the Veteran's heart condition, including an October 1979 electrocardiogram that noted left ventricular hypertrophy with ST-T abnormality.  

Under the provisions of 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA is required to provide a "directly responsive" determination as to whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Mitchell v. McDonald, 27  Vet. App.  431, 437 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Mitchell, 27 Vet. App. at 437-38.  In the present case, VA did not determine whether the private treatment records constituted new and material evidence or readjudicate the claim after consideration of such evidence until July 1989.  

In this regard, in August 1988, the Veteran sought to reopen his claim for service connection for endocarditis.  In an August 1988 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim and a Statement of the Case was issued in November 1988.  However, the RO did not address the private medical records submitted in November 1979.  The Veteran subsequently testified at a hearing before a Decision Review Officer (DRO) in January 1989.  In a January 1989 rating decision, the RO confirmed and continued the previous denial.  Thereafter, in July 1989, the Board denied service connection for endocarditis after consideration of the additional private treatment records.  Therefore, the June 11, 1971, claim remained pending before VA on May 3, 1989.  

However, prior to determining whether an earlier effective date is warranted pursuant to the Nehmer provisions, the Board finds that a VA medical opinion is necessary.  

The medical evidence currently of record shows that the Veteran was diagnosed with ischemic heart disease in February 2008.  See February 2008 VA Cardiac Stress Test.  However, it is unclear whether ischemic heart disease onset prior to February 2008 and the VA medical opinions of record do not adequately address the issue.    

In this regard, the Veteran was diagnosed with ischemic heart disease during a June 2010 VA examination based on findings from a February 2008 MIBI scan.  However, the June 2010 VA opinion appears to be based on an incomplete review of the record.  In addition, subsequent VA examinations provide conflicting dates of diagnoses for ischemic heart disease and coronary artery disease.  See, e.g., April 2014, January 2015, and May 2015.  

The Board also notes that electrocardiogram results contained in a November 1971 VA hospitalization report showed slight left ventricular hypertrophy.  In addition, a May 1979 VA medical record noted a diagnosis of left ventricular hypertrophy with strain and inferolateral ST-T changes.  Subsequent electrocardiogram reports continued to note ST-T abnormalities and indicated that lateral ischemia should be considered.  See, e.g., January 1993 and May 1993 VA electrocardiogram reports. 
However, the Board finds that it is unclear from the evidence of record whether the electrocardiogram findings of record show that the Veteran's ischemic heart disease onset prior to February 2008, as that question involves complex medical expertise beyond the competence of the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (holding that the Board cannot rely on its own medical judgment).  
Furthermore, the Board notes that the Veteran contends that the endocarditis diagnosed in 1970 had the same symptomatology as ischemic heart disease. See May 2016 Board hearing transcript, 15.  

For these reasons, the Board finds that a retrospective opinion is needed to ascertain whether ischemic heart disease onset prior to February 2008.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past). 

Lastly, the Veteran reported that he received treatment in 1976 at the VA Hospital in Birmingham, Alabama.  See November 1996 authorization for release.  The VBMS file contains a June 1976 report of hospitalization; however, the underlying treatment records are not associated with the claims file.  The Board also notes that the record contains VA hospital summaries dated from February 1970 to November 1971; however, the complete inpatient treatment records are not of record.    
Moreover, the Veteran indicated that he was hospitalized on approximately an annual basis after October 1971.  See January 1989 DRO Hearing Transcript, 6.  However, with the exception of the June 1976 report of hospitalizations, there are no records dated from November 1971 to May 1979 associated with the claims file.  Therefore, the AOJ should obtain any outstanding VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records, to include any records of hospitalization from the VA Hospital in Birmingham, Alabama.  A specific request should be made for records dated from February 1970 to November 1971, and any records dated in June 1976.  

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the foregoing development, the AOJ should refer the case to a suitably qualified examiner for a medical opinion regarding the onset of the Veteran's ischemic heart disease.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify any heart disorders that have been present during the appeal period.  He or she should also specifically indicate whether the Veteran has any form of ischemic heart disease, to include, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.

The examiner should provide an opinion as to when the Veteran's ischemic heart disease first manifested.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




